PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/529,583
Filing Date: 25 May 2017
Appellant(s): Dawes et al.



__________________
Kevin Grzelak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jan. 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sept. 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 6-7, 10, 12, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claim 1 above, and further in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai) and Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2003/0079502 – hereinafter Dawes) in view of Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Kyoto et al. (US 5,053,068 – hereinafter Kyoto) as applied to claims 1 and 12 above, and further in view of Bookbinder et al. (US 2010/0310219A1 –hereinafter Pub’219).
Claims 1, 2, 6-7, 10, 12, 14, 21, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Dawes et al. (US 2003/0079502 – .
Claims 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Koike (US 2010/0323873 – hereinafter Koike and Bookbinder (US 2010/0310219 – hereinafter Pub’219).
Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claims 1, 12, and 21 above, and further in view of Koike et al. (US2010/0323873A1 – hereinafter Koike). 
Claims 16-17, 21, 23, 25, 27-29, 31, 33-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes).
Claims 18, 19, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 –  as applied to claim 16 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
(2) Response to Argument
Arguments Dawes’502 in view of Kyoto’941 and Kyoto’068
Appellant (pg. 12, last paragraph) appears to argue the combination of references and there is no reason why a person of ordinary skill in the art would combine the references.  No specific arguments against the rejection are presented on this page.  Then Apellant (pg. 13) presents specific arguments against Kyoto.  Appellant submits that Kyoto’068 fails to suggest 3 weight percent of fluorine.  Appellant argues, the x-axis label of Fig. 1 of Kyoto’068 provides the wt% of oxides in silica and the halogen fluorine is not an oxide so that this label is not clear in reference to the fluorine.  This argument is not persuasive.  The obviousness statement in the final office action states, based on the additional teachings of Kyoto’068, it would be obvious to a person having ordinary skill in the art, in the doping of an optical fiber preform with fluorine, doping to decrease the refractive index to a desired refractive index, specifically a desired refractive index deltas (i.e. Δn – refractive index difference) in pure silica of about -1%, -0.5%, and -0.25%.  While discussing the teachings of Kyoto’068, the Examiner references Examples of Kyoto’068, specifically Examples 1 and 2 on pg. 5 of the Final Office Action.  Example 1 discloses a pure silica soot preform heated in pure SiF4 (i.e. doping with a halogen) to obtain a refractive index (Δn) with fluorine of -1% in comparison with pure silica and Example 2 discloses doping with SiF4 to obtain a refractive index difference of -0.4 %.  Kyoto (Col. 2, lines 20-46) further discloses addition of fluorine in an amount corresponding to a refractive index of -0.75%, -1.0%, and -0.5%.  Kyoto clearly discloses and suggests doping with a fluorine (a halogen) to obtain a refractive index difference of -1%, -0.75%, -0.5%, and -0.4% in pure silica soot.  The Examiner pointed to Fig. 1 of Kyoto’068 to equate a refractive index difference (Δn) to a weight percent of the additive taught by Kyoto.  Fig. 1 of Kyoto’068 (dotted line) shows the refractive index of pure silica (Δn = 0) and illustrates refractive index differences 4 and refractive index delta in percent, and discloses a refractive index delta ranging from approximately -0.3% delta to greater than -2.0% delta with P at 5.0, which is assumed to be 5.0 atm, since Kyoto’068 (claim 1) discloses SiF4 under a pressure ranging from 2 atm to 20 atm.  Therefore, the Examiner maintains that Kyoto’068 teaches a halogen content greater than 1.0 wt%, since Kyoto’068 discloses specific examples of refractive index differences, such as Δn = -1.0%, that equates to an amount of fluorine greater than 1.0 wt%.
Appellant argues that Kyoto’068 suggesting a weight percent is not equivalent to teaching this feature.  As stated above, the weight percent of fluorine were approximations to equate the amount of fluorine additive to provide for the refractive index deltas disclosed by Kyoto’068.  Kyoto’068 clearly discloses specific examples where pure silica soot is doped with fluorine, such as fluorine doping to provide for a refractive index difference of -1.0% (Example 1) and -0.4% (Example 2).  Kyoto (Col. 2, lines 15-40) further discloses doping with fluorine to obtain a refractive index of -0.75% and -0.50%.  Therefore, with the refractive index differences obtained by doping with fluorine only, specifically -1.0%, -0.75%, and -0.50%, and with the disclosure by Kyoto’068, the Examiner maintains that the refractive index teaching by Kyoto’068 along with evidence by Kyoto’068 and Berkey that Dawes’502 in view of Kyoto’941 and Kyoto’068 provides for a halogen content greater than 1.0 wt%, as claimed.
Appellant further argues that the Final Office action fails to reject claim 1 in view of Berkey.  As stated in the Final Office action and in the arguments above, the Berkey reference is to provide support for the fluorine content in the x-axis of Fig. 1 as representing the weight percentage of the fluorine additive is greater than 1.0 wt%.  So, the Examiner acknowledges there is no rejection with the Berkey reference.
Appellant further argues the fluorine gas is supplied under a pressure of 4 atm, under 2 atm, or under 5 atm, and points to col. 4:16-19,29-32,38-42, and thus Kyoto’068 teaches a very different doping 
In response to applicant's/appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, regarding the piecemeal analysis, it is clear that Kyoto’068 (claim 1) discloses SiF4 under a pressure ranging from 2 atm to 20 atm.  Further, Fig. 3, discloses refractive index difference at p=5.0 atm, which is within Applicant’s/Appellant’s claimed range of about 5.0 atm and about 30 atm.  The ranges disclosed by Kyoto’068 overlaps with the range disclosed by Dawes’502 of about 0.1 atm to 20 atm.  The Dawes’502 reference provides for the overlapping range of claim 1, the discussion of pressures in Kyoto, is to further support doping with fluorine in Dawes’502.  Appellant also argues that the Examiner assumes that “P=5.0” is a partial pressure of 5.0 atm.  The Examiner stated partial pressure, but since pure SiF4 is disclosed, this is the total pressure of SiF4, and since the only pressure units disclosed are “atm”, this is the total and partial pressure of SiF4.  Appellant appears to argue that Kyoto’068 does not disclose a pressure of 5.0 atm, but as stated in the Final Office Action, Dawes’502 provides for overlapping pressure ranges for halogen doping and Kyoto’068 (claim 1) also provides for overlapping ranges pressure ranges for halogen doping.
Appellant argues Kyoto’941 has not pointed to any teaching or suggestion of the step of doping the soot compact with a halogen in a closed system to form a silica-based soot compact comprising a halogen content greater than 1.0 wt%.  This appears to be a piecemeal analysis of the references.  
In response to applicant's/appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of Dawes’502 in view of Kyoto’941 and Kyoto’068.  Therefore, for the reasons stated above, the Examiner maintains the rejection of claims 1, 2, 6-7, 10, 12, and 33-34 over Dawes’502 in view of Kyoto’941 and Kyoto’068.  The arguments presented on pgs. 15-16, for dependent claims 3, 15, and 35 hinge upon arguments against the base rejection of claim 1 over Dawes’502 in view of Kyoto’941 and Kyoto’068.  Therefore, the Examiner also maintains the rejection for dependent claims 3, 15, and 35 on pgs. 15-16.

Arguments Annamalai in view of Dawes’502, Kyoto’941, and Kyoto’068
Appellant argues one of skill in the art would not have combined Annamalai with Kyoto’941.  Appellant states “Annamalai is directed to glass for EUVL stepper, which is very different from the optical fiber preform of Kyoto’941”, and therefore, “accordingly, the glass features (including particle size) would have been very different in an EUVL stepper application than an optical fiber application”, and “one of skill in the art would not have looked to Kyoto’941 when modifying Annamalai”.  Next, Appellant argues the combination of Annamalai and Kyoto’941 appears to be based on upon improper hindsight.  It appears Appellant is arguing Kyoto’941 as non-analogous art, and improper hindsight reasoning.
In response to Applicant’s/Appellant's argument that Kyoto’941 is nonanalagous art, it has been held that a prior art reference must either be in the field of applicant’s/appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant/appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference is in the field of applicant’s/appellant’s endeavor.  Applicant/Appellant’s specification (PGPUB [0005]) clearly states EUV lithographic elements are traditionally made my chemical vapor deposition processes where high purity precursors are injected into the flames to form fine particles that are directed towards the surface of 
In response to applicant's/appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But, so long as it takes into account, only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's/appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Appellant argues hindsight reasoning with the combination of Annamalai and Kyoto’941, but the Examiner has clearly taken into account only the knowledge which was within the level of ordinary skill at the time the claimed invention was made.  As stated in the rejection of claim 1, Annamalai discloses silica based soot particles made by chemical vapor deposition and collected on a mandrel, but fails to disclose the average particle size and Kyoto’941 (Figs. 12A and 12B and Col. 16, lines 10-35) discloses a soot preform formed of fine particles of quartz glass formed by flame hydrolysis and depositing the particles (i.e. chemical vapor deposition) on a seed rod, similar to a mandrel, and discloses the glass particles formed by flame hydrolysis within the range of 0.1 to 0.2 microns, which is within 
Appellant further argues the Final Office Action asserts (and rebuttal above) that Appellant’s specification teaches that EUV lithographic elements are traditionally made by chemical vapor deposition processes.  Then Appellant argues the use of Appellant’s specification in the Final Office Action arguments, which is also in the rebuttal above, is improper hindsight.  This argument is not persuasive.  It is clear in the rejection of claim 1, the Examiner is only relying on teachings of the prior art of Annamalai and Kyoto’941 for the obviousness of the particles size range, the Examiner does not reference Applicant’s/Appellant’s specification in the rejection.  It is clear, in the Final Office action arguments and rebuttal above, the Examiner is relying on Appellant’s specification, which is admitted prior art, for support Kyoto’941 is pertinent in the field of Applicant’s/Appellant’s endeavor.   
Appellant further Argues the Dawes’502 reference teaches a very different application from Annamalai, since Dawes’502 is directed towards optical waveguides and Annamalai is directed towards an EUVL stepper application, and states the combination appears to be based upon improper hindsight.  
It appears Appellant is attempting to argue Dawes’502 cannot be applied to Annamalai and/or Dawes’502 is non-analogous art and/or improper hindsight reasoning.

In response to applicant’s/appellant’s argument that Dawes’502 is nonanalagous art, it has been held that a prior art reference must either be in the field of applicant’s/appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant/appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dawes’502 is in the field of Applicant’s/Appellant’s endeavor and pertinent to the particular problem with which the Applicant/Appellant is concerned.  As stated above, the prior art reference of Dawes’502 provides teachings for doping a silica soot preform with fluorine, which is pertinent to the method since the claimed method discloses doping of a silica-based soot compact (i.e. preform) with a halogen, which includes fluorine.  Therefore, the Examiner maintains Dawes is analogous art.
In response to applicant's/appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But, so long as it takes into 
Therefore, for the reasons stated above, the Examiner maintains the rejection of Claims 1, 2, 6-7, 10, 12, 14, 21, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai in view of Dawes’502, Kyoto’941, and Kyoto’068.  The arguments presented on pgs. 18-19, for dependent claims 3, 4, 9, 11, 15, 23, and 25 and 35, hinge upon arguments against the base rejection of claim 1 over Annamalai in view of Dawes’502, Kyoto’941 and Kyoto’068.  Therefore, the Examiner also maintains the rejection for dependent claims 3, 4, 9, 11, 15, 23, and 25 and 35 on pgs. 18-19.

Arguments Koike in view of Annamalai, Dawes’502, and Kyoto’941
Appellant argues Dawes’502 is directed to methods of manufacturing an optical waveguide preform while Koike is directed to silica-titania glass for EUV lithography.  Therefore, one of skill in the art would not have combined Koike with Dawes’502.  
It appears Appellant is attempting to argue Dawes’502 cannot be applied to Koike and/or Dawes’502 is non-analogous art and/or improper hindsight reasoning.  
Koike discloses a porous silica titania body which is similar to the silica soot preform disclosed by Dawes’502.  Koike discloses doping the porous body (i.e. soot preform) with fluorine and Dawes’502 discloses doping a soot preform with fluorine.  A person having ordinary skill in the art would look to 
In response to applicant's/appellant’s argument that Dawes’502 is nonanalagous art, it has been held that a prior art reference must either be in the field of applicant’s/appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant/appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dawes’502 is in the field of Applicant’s/Appellant’s endeavor and pertinent to the particular problem with which the Applicant/Appellant is concerned.  As stated above, the prior art reference of Dawes’502 provides teachings for doping a silica soot preform with fluorine, which is pertinent to the method since the claimed method discloses doping of a silica-based soot compact (i.e. preform) with a halogen, which includes fluorine.  Therefore, the Examiner maintains Dawes’502 is analogous art.
Therefore, the Examiner maintains Dawes’502 can be applied to Koike and is analogous art, and therefore, maintains the rejection of claim 16.  
In response to applicant's/appellant’s arguments against the references individually (Koike and Dawes’502), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection of dependent claims 2-4, 6, 7, 9-12, 14, 15, 17-19, 21, 23, 25, 27-29, and 31-37 hinge upon the arguments against claim 1 and claim 16 rejections discussed above.  Therefore, for the same reasons as discussed in the response to the arguments of claims 1 and 16 above, the Examiner maintains the rejections of claims 2-4, 6, 7, 9-12, 14, 15, 17-19, 21, 23, 25, 27-29, and 31-37.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.